Title: To Thomas Jefferson from Henry Dearborn, 2 March 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     March 2d. 1805
                  
                  The celebrated preacher, Dow, who has returned from a long tour southward & westward, and which extended into Lower Louisiana: was requested to deliver the articles accompanying this, to you, he gave them to me this morning and desired me send them to you.
                   Yours,
                  
                     H. Dearborn 
                     
                  
               